Exhibit 10.12

 

THIS NOTE IS SUBORDINATED TO THE PAYMENT AND SATISFACTION IN FULL OF THE SENIOR
DEBT, AS DEFINED IN AND PURSUANT TO THE TERMS OF THE SUBORDINATION AGREEMENT
REFERRED TO BELOW.

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES LAWS.  IT MAY NOT BE
SOLD, OFFERED FOR SALE, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
WITHOUT EFFECTIVE REGISTRATION UNDER SUCH ACT AND LAWS OR EXEMPTION THEREFROM.

 

MACKIE DESIGNS INC.
SUBORDINATED PROMISSORY NOTE

 

March 31, 2003
Woodinville, Washington

 

MACKIE DESIGNS INC., a Washington corporation (the “Company”), for value
received, hereby promises to pay to the order of SUN MACKIE, LLC a Delaware
limited liability company (“Sun”), its successors and permitted assigns, the
principal sum of Three Million Nine Hundred Thirty One Thousand, Four Hundred
Twenty Nine Dollars ($3,931,429) (as such amount may be increased from time to
time pursuant to the following paragraph, the “Principal Sum”).

 

Interest shall accrue on a daily basis at the rate of fifteen percent (15.0%)
per annum (compounded annually as set forth below), commencing on the date
hereof, on the unpaid Principal Sum outstanding from time to time.  The Company
shall pay all accrued interest on each anniversary of the date hereof, subject
to the terms of the Subordination Agreement.  In the event that the Company does
not pay all accrued interest due and owing on the date on which it is due, such
accrued interest shall, effective as of such due date, be added to the Principal
Sum.  Any interest that is added to the Principal Sum pursuant to the terms of
this paragraph will no longer be considered accrued and unpaid hereunder.  Any
accrued interest which for any reason has not theretofore been paid shall be
paid in full on the date on which the Principal Sum is paid, subject to the
terms of the Subordination Agreement.  The Company shall not pay any accrued
interest in cash without the prior written consent of the holder hereof, subject
to the terms of the Subordination Agreement.

 

The Principal Sum shall be payable in one payment of Three Million Nine Hundred
Thirty One Thousand, Four Hundred Twenty Nine Dollars ($3,931,429), plus any
amount by which the Principal Sum has been increased under the foregoing
paragraph, on March      , 2007, subject to the terms of the Subordination
Agreement.  The Principal Sum, together with any accrued but unpaid interest,
shall be immediately due and owing on the occurrence of an Event of Default,
subject to the terms of the Subordination Agreement.

 

For purposes of this Subordinated Promissory Note (this “Note”), “Event of
Default” shall mean (a) the Company shall default in the payment of principal or
accrued interest of this Note on any date when due, (b) the Company makes a
general assignment for the benefit of

 

--------------------------------------------------------------------------------


 

creditors; or an order, judgment or decree is entered adjudicating the Company
bankrupt or insolvent; or any order for relief with respect to the Company is
entered under the federal Bankruptcy Code, or the Company petitions or applies
to any tribunal for the appointment of a custodian, trustee, receiver or
liquidator of the Company of any substantial part of the assets of the Company,
or commences any proceeding relating to the Company under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or any such petition or application is
filed, or any such proceeding is commenced, against the Company and either (i)
the Company by any act or failure to act indicates its approval thereof, consent
thereto or acquiescence therein or (ii) such petition, application or proceeding
is not dismissed within 90 days or (c) Sun shall cease to own a majority of the
issued and outstanding Common Stock, no par value, of the Company.

 

All cash payments on or in respect of this Note shall be made in the lawful
currency of the United States of America as at the time of payment is legal
tender for the payment of public and private debts by wire transfer of
immediately available funds pursuant to written wire transfer instructions given
to the Company by the holder hereof from time to time.  Whenever a payment to be
made hereunder shall be due on a day which is not a business day in New York,
New York, such payment shall be made on the next succeeding business day and
such extension of time shall be included in the computation of the payment of
interest hereunder.

 

The holder hereof, by acceptance of the Note, covenants and agrees that the
indebtedness evidenced by the Note shall be subordinate and junior in right of
payment to the prior payment in full of all Senior Debt as defined, and upon
terms and conditions set forth, in the Subordination Agreement, dated on or
about the date hereof, between Sun and Congress Financial Corporation (Florida)
(as the same may be amended, modified, supplemented, extended, renewed, restated
or replaced, the “Subordination Agreement”).

 

The Company waives diligence, presentment, demand, protest and notice of every
kind whatsoever.  The failure of the holder hereof to exercise any of its rights
hereunder in any particular instance shall not constitute a waiver of the same
or of any other right in that or any subsequent instance.

 

The Note shall be binding upon the Company, its successors, and permitted
assigns, and shall inure to the benefit of Sun, its successors, and permitted
assigns.

 

This Note is a contract made under and governed by, and shall be construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to conflict of laws principles.

 

*     *     *     *     *

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Subordinated Promissory
Note as of the date first above written.

 

 

MACKIE DESIGNS INC.

 

 

 

 

By: 

James T. Engen

 

Name: James T. Engen

 

Its: President & CEO

 

3

--------------------------------------------------------------------------------


 

AFFIDAVIT REGARDING DELIVERY

 

I, JASON H. NEIMARK, hereby certify that I am a Vice President of Sun Mackie,
LLC, and that the foregoing was delivered to me as a representative of such
entity in the State of Washington, County of King.

 

 

 

/s/ Jason H. Neimark

 

Signature

 

On this the 27th day of March, 2003, before me, the undersigned, a Notary Public
in and for the State of Washington, County of King, JASON H. NEIMARK personally
known to me or proved to me on the basis of satisfactory evidence to be a Vice
President of Sun Mackie, LLC, a Delaware limited liability company, who executed
the foregoing affidavit on behalf of such entity and acknowledged to me that
such entity executed the foregoing pursuant to its charter documents, said
execution taking place in the State of Washington, County of King.

 

Nancy L. Keller

 

Notary Signature

 

 

 

Commission Expires:

 

 

 

4-1-2005

 

 

 

[Affix Notarial Seal]

 

 

4

--------------------------------------------------------------------------------